THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT effective as of the 1st
day of January, 2005 (“Agreement”), by and between HANGER PROSTHETICS &
ORTHOTICS, INC., a Delaware corporation (the “Company”), and IVAN R. SABEL (the
“Executive”).

        WHEREAS, the Executive and Hanger Orthopedic Group, Inc. (“Hanger”)
executed an initial Employment Agreement on April 29, 1999 (“Original
Agreement”), which Original Agreement was amended by the Amended and Restated
Employment Agreement, dated April 22, 2003, and the Second Amended and Restated
Employment Agreement, effective as of January 1, 2005 (“Second Amended
Agreement”);

        WHEREAS, the Second Amended Agreement was assigned from Hanger to the
Company pursuant to the Assignment of Employment Agreement, effective as January
1, 2007, between the Executive, the Company and Hanger;

        WHEREAS, the parties hereto desire to amend the Second Amended Agreement
as set forth in this Agreement, with such amendments to be retroactively
effective to January 1, 2005; and

        WHEREAS, the Company desires to employ the Executive and to incentivize
the Executive to remain in the employ of the Company, subject to the terms and
conditions set forth below.

        NOW, THEREFORE, in consideration of the promises and mutual agreements
set forth below, both parties agree as follows:

        1.      Employment, Term.

        1.1      Employment. The Company agrees to employ the Executive in the
position and with the responsibilities, duties, and authority set forth in
Section 2.

        1.2      Term. The term of the Executive’s employment under this
Agreement shall commence as of the effective date of the Original Agreement and
shall terminate on the fifth anniversary of the effective date thereof, unless
extended or sooner terminated in accordance with this Agreement. In the event
the Executive continues to be employed by the Company following the fifth
anniversary of the effective date of the Original Agreement, this Agreement
shall automatically renew for successive one (1) year terms, unless terminated
pursuant to Section 1.3, Section 6 or Section 7 of this Agreement.

        1.3      Automatic Extension. As of the fifth anniversary date of the
Original Agreement, and as of each anniversary subsequent thereto (“Automatic
Renewal Date”), unless either party shall have given thirty (30) days’ prior
written notice of non-extension prior to such Automatic Renewal Date, the term
of this Agreement shall be extended automatically for a period of one year. In
the event that the Company gives written notice of non-extension, such notice
shall be considered a Termination without Cause under the provisions of Section
6.4, unless otherwise mutually agreed between the Parties.



--------------------------------------------------------------------------------

        1.4      Office. The Executive's principal office will be located in
Bethesda, Maryland.

        2.      Position, Duties.

        The Executive shall serve the Company in the position of Chief Executive
Officer. The Executive shall faithfully and diligently perform the duties
appropriate to said position, which, in addition to those responsibilities
assigned to him from time to time by the Board of Directors of the Company (the
“Board of Directors”), shall include, among other things, responsibility for the
overall performance of the Company and all of the Company’s subsidiaries. The
Executive shall devote his full business time and attention to the performance
of his duties and responsibilities hereunder.

        3.      Salary, Incentive Bonus, Stock Options, Other Benefits.

        3.1       Salary. During the term of this Agreement, the Company shall
pay to the Executive a minimum base salary at the rate of Five Hundred Twenty
Thousand Dollars ($520,000.00) per annum, payable in accordance with the
standard payroll practices of the Company (the “Base Salary”). The Base Salary
shall be increased to Five Hundred Forty-Five Thousand Dollars ($545,000.00)
effective January 1, 2006. The Executive shall be entitled to such increases in
Base Salary during the term hereof as shall be determined and approved by the
Compensation Committee of the Board of Directors in its sole discretion, taking
account of the performance of the Company and the Executive, and other factors
generally considered relevant to the salaries of executives holding similar
positions with enterprises comparable to the Company.

        3.2      Bonus. In addition to the Base Salary, the Executive shall
participate in the Company’s current bonus plan for senior corporate officers
(the “Bonus Plan”), as approved by the Compensation Committee of the Board of
Directors in each calendar year during the term of this Agreement. The
Executive’s target bonus is seventy-five percent (75%) of the Base Salary (the
“Target Bonus”) and is contingent on the Executive meeting certain performance
criteria and the Company achieving certain year-end financial criteria, and up
to one hundred fifty percent (150%) of the Base Salary (the “Maximum Bonus”) if
the Employee exceeds certain performance criteria and the Company exceeds
certain year-end financial criteria all as determined in the reasonable
discretion of the Board of Directors and its Compensation Committee. Effective
January 1, 2006, the Target Bonus shall be increased to eighty percent (80%) of
the Base Salary and the Maximum Bonus shall be increased to one hundred sixty
percent (160%) of the Base Salary. The Executive shall be entitled to such
increases in the “Target Bonus” and the “Maximum Bonus” during the term hereof
as shall be determined and approved by the Compensation Committee of the Board
of Directors in its sole discretion, taking account of the performance of the
Company and the Executive, and other factors generally considered relevant to
the salaries of executives holding similar positions with enterprises comparable
to the Company. The bonus shall be payable upon or within a reasonable period of
time after the receipt of the Company’s audited financial statements for the
applicable calendar year in accordance with the Company’s normal practices. In
the event that the Executive is employed for less than the full calendar year in
the year that his employment under this Agreement terminates (“Termination
Year”), the bonus payable to the Executive shall be subject to Sections 6 and 7
of this Agreement and calculated based on the Executive meeting certain
performance criteria and the Company achieving certain year-end financial
criteria, all as determined by the Compensation Committee of the Board of
Directors, in its sole discretion. Such bonus shall be pro-rated for the portion
of the Termination Year during which the Executive was employed by the Company.
With respect to the bonus for the Termination Year, any bonus payable pursuant
to this Section 3.2 shall be payable to the Executive on the date on which such
bonus payment would otherwise have been paid to the Executive as if the
Termination Date (as defined herein) had not occurred.



2

--------------------------------------------------------------------------------

        3.3      Stock Options.

        (a)        As an incentive for the Executive’s future performance in
improving shareholder value, the Company shall grant to the Executive options to
purchase one hundred fifty thousand (150,000) shares of the Company’s common
stock, $0.01 par value per share (the “Stock”), with such options being valued
at the closing price of the Stock on the effective date of the Original
Agreement. The Company shall also grant to the Executive options to purchase a
minimum of one hundred thousand (100,000) shares of Stock on each of the first,
second, and third anniversaries of the Original Agreement. The Executive may
participate in future awards of options to purchase Stock or restricted shares
in a manner consistent with any stock option plan or restricted share plan
adopted by the Company for its senior corporate officers. Option or restricted
share grants subsequent to the foregoing initial three year period shall be
based upon targets adopted annually by the Board of Directors, which targets may
be derived from budgets generated by the Company’s management, and the
determination as to the amount of such options or restricted shares, if any,
shall be at the sole discretion of the Board of Directors.

        (b)        The options or restricted shares provided in subparagraph (a)
of this Section 3.3 shall be evidenced by a stock option agreement or restricted
share grant agreement (“Stock Agreement”) between the Executive and the Company,
which Stock Agreement shall provide for a vesting schedule of four (4) years, in
equal parts, of the options or restricted shares granted thereunder.
Notwithstanding any provisions now or hereafter existing under any stock
incentive plan of the Company, all options or restricted shares granted to the
Executive shall vest in full immediately upon the Termination Date except for
termination of employment pursuant to Section 6.3 or Section 6.5(a) hereof, and
the Executive (or his estate or legal representative, if applicable) shall
thereafter have twelve (12) months from the Termination Date to exercise such
options, if applicable.

        (c)        Notwithstanding any provisions now or hereafter existing
under any stock option plan or restricted share plan of the Company, in the
event of a Change in Control (as hereinafter defined), all options or restricted
shares provided to the Executive pursuant to Section 3.3(a) of the Original
Agreement or any Stock Agreement shall be granted and shall immediately fully
vest as of the date of such Change in Control with such options or restricted
shares being valued at the closing price of the Company’s common stock on the
day prior to the day of the Change of Control.



3

--------------------------------------------------------------------------------

        (d)            For purposes of this Agreement, a “Change in Control”
shall be deemed to exist if:

  (i) a person, as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (other than the Executive or a group including the
Executive), either (A) acquires twenty percent (20%) or more of the combined
voting power of the outstanding securities of the Company having the right to
vote in elections of directors and such acquisition shall not have been approved
within sixty (60) days following such acquisition by a majority of the
Continuing Directors (as hereinafter defined) then in office, or (B) acquires
fifty percent (50%) or more of the combined voting power of the outstanding
securities of the Company having a right to vote in elections of directors; or


  (ii) Continuing Directors shall for any reason cease to constitute a majority
of the Board of Directors of the Company; or


  (iii) the Company disposes of all or substantially all of the business of the
Company to a party or parties other than a subsidiary or other affiliate of the
Company pursuant to a partial or complete liquidation of the Company, sale of
assets (including stock of a subsidiary of the Company) or otherwise; or


  (iv) the Board of Directors approves the Company’s consolidation or merger
with or into any other person (other than a wholly-owned subsidiary of the
Company), or any other person’s consolidation or merger with or into the
Company, which results in all or part of the outstanding shares of Stock being
changed in any way or converted into or exchanged for stock or other securities
or cash or any other property.


        (e)        For purposes of this Agreement, the term “Continuing
Director” shall mean a member of the Board of Directors who either was a member
of the Board of Directors on the date hereof or who subsequently became a
Director of the Company and whose election, or nomination for election, was
approved by a vote of at least two-thirds (2/3) of the Continuing Directors then
in office.

        3.4      Senior Corporate Officer Benefits. The Executive shall be
entitled to participate in benefit plans now existing or hereinafter adopted by
the Board of Directors for the senior corporate officers of the Company. Upon a
Change in Control, any interest of the Executive in any future Supplemental
Executive Retirement Plan or deferred compensation plan shall immediately vest.

        3.5      Car Allowance and Parking. The Executive shall be provided with
(a) a luxury-class automobile leased by the Company under the same terms and
conditions as enjoyed by other senior corporate officers of the Company, which
terms shall include reimbursement for all fuel, toll, maintenance, insurance and
upkeep costs associated with the vehicle, and (b) a reserved parking space at
the Company’s headquarters. Upon termination of the Executive’s employment under
this Agreement for any reason, the Company may, at its option, demand the prompt
return of the automobile, or, upon the mutual agreement of the Executive and the
Company, the Executive may assume the lease for the automobile.



4

--------------------------------------------------------------------------------

        3.6      Parachute Penalties. For all payments made or required to be
made pursuant to the terms of this Agreement, including any payments made with
respect to the Executive’s termination of employment for any reason, the Company
shall determine and pay the Executive, as soon as practicable, an amount
sufficient to cover the gross-up of any excise, income and other taxes resulting
from the imposition of the parachute penalties of the Internal Revenue Code or
applicable state tax laws. Such determination and payment by the Company shall
be made no later than December 31 of the second calendar year following the
calendar year in which the Executive’s date of termination occurs, with such
date of termination to be the last to occur of termination pursuant to the terms
of this Agreement or the date of “separation from service” as set forth in
Proposed Treasury Regulation Section 1.409A-1(h) (the “Termination Date”).

        3.7      Other. The Company agrees to: (a) provide the Executive with a
desktop and/or laptop computer for his use while working at the Company’s
headquarters and the Executive’s local residence, (b) reimburse the Executive
for up to Three Thousand Dollars ($3,000) per year for out-of-pocket expenses
incurred by the Executive for financial and tax planning, (c) provide or
reimburse the Executive’s costs for a life insurance policy for the Executive in
a minimum amount of two times the Base Salary in addition to the one times the
Base Salary provided in the base benefit package, payable to a beneficiary of
the Executive’s choosing, (d) provide or reimburse the Executive’s costs for a
long-term care insurance policy covering Executive and Executive’s spouse and
(e) provide or reimburse the Executive’s costs for a supplemental long term
disability insurance policy.

        4.      Expense Reimbursement.

        During the term of this Agreement, the Company shall reimburse the
Executive for all reasonable and necessary out-of-pocket expenses incurred by
him in connection with the performance of his duties hereunder, upon
presentation of proper accounts in accordance with the Company’s policies and
practices for senior corporate officers.

        5.      Pension and Welfare Benefits; Vacation.

        5.1      Benefit Plans. During the term of this Agreement, the Executive
will be eligible to participate in all employee benefit plans and programs
(including, without limitation, 401(k), medical, dental, life, and disability
plans of the Company) offered by the Company from time to time to its senior
corporate officers, subject to the provisions of such plans and programs as in
effect from time to time. The Executive shall be reimbursed for all deductibles,
co-payments and other out-of-pocket expenses, excluding premium payments,
related to all medical, dental, prescription and vision benefits offered by the
Company.

        5.2      Vacation. The Executive shall be entitled to five (5) weeks
vacation per year.



5

--------------------------------------------------------------------------------

        6.      Termination of Employment.

        6.1      Death.

        (a)        The Executive’s employment shall be terminated by the
Executive’s death. In the event of the death of the Executive, the Company shall
pay to the estate or other legal representative of the Executive the Base Salary
and vacation as accrued through the Termination Date (at the annual rate then in
effect) and the bonus provided for in Section 3.2 for the Termination Year (as
well as any then earned but unpaid bonus for the year preceding the Termination
Year, if applicable).

        (b)        In addition to the payments described in Section 6.1(a), the
Company shall pay a death benefit of an additional twenty-four (24) months of
Base Salary and an additional bonus payment (“Additional Bonus Payment”) equal
to two (2) times the Target Bonus for the Termination Year. Such payment shall
be made in one (1) lump sum payment, with such payment to be made to the estate
or other legal representative of the Executive within forty-five (45) days after
receipt by the Company of notice of Executive’s death. Rights and benefits of
the estate or other legal representative of the Executive under the benefit
plans and programs of the Company shall be determined in accordance with the
provisions of such plans and programs.

        6.2      Disability.

        (a)        If the Executive shall become incapacitated by reason of
sickness, accident or other physical or mental disability and shall be entitled
to payment of benefits under the Company’s long term disability plan, the
employment of the Executive may be terminated by the Company or the Executive.
In the event of such termination, the Company shall pay to the Executive the
Base Salary and vacation accrued through the Termination Date (at the annual
rate then in effect) and the bonus provided for in Section 3.2 for the
Termination Year (as well as any then earned but unpaid bonus for the year
preceding the Termination Year, if applicable).

        (b)        In addition to the payments described in Section 6.2(a), the
Company shall pay to the Executive, for a period of six (6) months following
such termination, monthly payments consisting of: (i) the difference between the
Executive’s monthly Base Salary at the Termination Date and the monthly
disability pay benefits received by the Executive and (ii) an amount equal to
one-twenty-fourth (1/24) of the Additional Bonus Payment; provided, however,
that the Company reserves the right to pay such amounts on a bi-weekly basis. On
the six (6) month anniversary of the Termination Date, Executive shall receive
an amount equal to (i) eighteen (18) months of the Executive’s monthly Base
Salary at the Termination Date, less the amount of monthly disability pay
benefits to which Executive will be entitled over the eighteen (18) month period
immediately following the six month anniversary of the Termination Date and (ii)
three-quarters (3/4) of the Additional Bonus Payment. Notwithstanding the
foregoing, in the event that the Company is no longer a publicly-traded entity
as of the Termination Date, or ceases to be a publicly-traded entity within the
six (6) month period immediately following the Termination Date, then the
Company shall pay to Executive the payments set forth in this Section 6.2(b), or
any unpaid portion thereof, as applicable, within forty-five (45) days from the
later of (i) the Termination Date or (ii) the date the Company ceased to be a
publicly-traded entity. Rights and benefits of the Executive under the other
benefit plans and programs of the Company shall be determined in accordance with
the terms and provisions of such plans and programs. Notwithstanding the
foregoing, in the event that the death of the Executive occurs within six (6)
months following the Termination Date, the Company shall pay to the Executive’s
estate any unpaid portion of the amounts due to be paid to the Executive
pursuant to this Section 6.2(b) within forty-five (45) days following receipt by
the Company of notice of Executive’s death. Notwithstanding anything in this
Agreement to the contrary, Executive shall not be entitled to any payments under
this Section 6.2(b) unless Executive has first duly executed the form of
agreement and general release attached hereto as Exhibit A (“Release”) on or
immediately following the Termination Date; provided, however, that, in the
event of any change in any applicable law (or interpretation thereof), the
Release shall be subject to reasonable modification by the parties so as to
preserve the intent of the parties with respect to such Release.



6

--------------------------------------------------------------------------------

        6.3      Due Cause. The employment of Executive hereunder may be
terminated by the Company at any time for Due Cause (as hereinafter defined). In
the event of such termination, the Company shall pay to the Executive the Base
Salary (at the annual rate then in effect) and vacation accrued through the
Termination Date and not theretofore paid to the Executive. Rights and benefits
of the Executive or his transferee under the benefit plans and programs of the
Company shall be determined in accordance with the provisions of such plans and
programs. For purposes hereof, “Due Cause” shall be defined as (a) the
Executive’s willful and continuing failure to discharge duties and
responsibilities under this Agreement after having been given notice in writing
and opportunity to cure, (b) any material act of dishonesty involving the
Company, or (c) conviction of a felony.

        6.4      Termination by the Company Without Cause.

        (a)        The Company may terminate the Executive’s employment at any
time, for whatever reason it deems appropriate or without reason; provided,
however, that in the event that such termination is not pursuant to Section 6.1
(Death); 6.2 (Disability); 6.3 (Due Cause); 6.5 (Voluntary Termination); or 6.6
(Retirement), the Company shall pay to the Executive the Base Salary and
vacation accrued through the Termination Date (at the annual rate then in
effect) and the bonus provided for in Section 3.2 for the Termination Year (as
well as any then earned but unpaid bonus for the year preceding the Termination
Year, if applicable).

        (b)        In addition to the payments described in Section 6.4(a), the
Company shall pay to the Executive a severance payment in an amount equal to two
(2) years of the Base Salary (at the annual rate in effect immediately prior to
termination) and the Additional Bonus Payment, with such payment to be made to
the Executive in one lump sum on the six month anniversary of the Termination
Date. For eighteen (18) months following termination pursuant to this Section
6.4(b), the Company shall (i) reimburse the Executive for his reasonable costs
of medical and dental coverage as provided under COBRA, and (ii) reimburse the
Executive for his reasonable costs incurred in maintaining his life and
disability coverage and all other benefits granted to the Executive in Sections
3.4, 3.6, 3.7 and 5.1, each at levels substantially equivalent to those provided
by the Company to the Executive immediately prior to the termination of his
employment (including such other benefits as shall be provided to senior
corporate officers of the Company in lieu of such benefits from time to time
during the severance payment period), on the same basis, including the Company’s
payment of premiums and contributions, as such benefits are provided to other
senior corporate officers of the Company or were provided to the Executive prior
to the termination. In addition, for the period ending on December 31 of the
second calendar year following the calendar year in which the Executive’s
Termination Date occurs, the Executive will be provided with outplacement
services commensurate with those provided to other senior corporate officers of
the Company through a vendor selected by the Company. Rights and benefits of the
Executive or transferee under the benefit plans and programs of the Company
shall be determined in accordance with the provisions of such plans and
programs. Notwithstanding the foregoing, in the event that the Company is no
longer a publicly-traded entity as of the Termination Date, or ceases to be a
publicly-traded entity within the six (6) month period immediately following the
Termination Date, then the Company shall pay to Executive the payments set forth
in this Section 6.4(b), or any unpaid portion thereof, as applicable, within
forty-five (45) days from the later of (i) the Termination Date or (ii) the date
the Company ceased to be a publicly-traded entity. Notwithstanding the
foregoing, in the event that the death of the Executive occurs within six (6)
months following the Termination Date, the Company shall pay to the Executive’s
estate any unpaid portion of the amounts due to be paid to the Executive
pursuant to this Section 6.4(b) within forty-five (45) days following receipt by
the Company of notice of Executive’s death. Notwithstanding anything in this
Agreement to the contrary, Executive shall not be entitled to any payments under
this Section 6.4(b) unless Executive has first duly executed the Release on or
immediately following the Termination Date; provided, however, that, in the
event of any change in any applicable law (or interpretation thereof), the
Release shall be subject to reasonable modification by the parties so as to
preserve the intent of the parties with respect to such Release.



7

--------------------------------------------------------------------------------

        6.5      Voluntary Termination.

        (a)        The Executive may terminate his employment with the Company
at any time upon sixty (60) days’ prior written notice to the Company and the
Company shall pay to the Executive the Base Salary and vacation accrued through
the Termination Date (at the annual rate then in effect) and the bonus provided
for in Section 3.2 for the Termination Year (as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable). Except
as otherwise provided in this Agreement, rights and benefits of the Executive or
his transferee under the benefit plans and programs of the Company shall be
determined in accordance with provisions of such plans and programs.

        (b)        In the event that the Company or the Board of Directors
alters the scope of the Executive’s position and duties as described in Section
2 without the consent of the Executive, or the Executive experiences any
reduction of the Base Salary, Bonus Plan targets (as distinguished from the
payments received thereunder) or other benefits as described in Sections 3 and 5
of this Agreement, the Executive may terminate his employment with the Company
upon sixty (60) days’ prior written notice to the Company. If the Company does
not permit the Executive to continue actively working during such notice period,
the Executive shall be deemed to be on a bona fide leave of absence until the
last day of such notice period. In the event of a termination of the Executive’s
employment under this Section 6.5(b), the Company shall pay to the Executive the
Base Salary and vacation accrued through the Termination Date (at the annual
rate then in effect) and the bonus provided for in Section 3.2 for the
Termination Year (as well as any then earned but unpaid bonus for the year
preceding the Termination Year, if applicable). In addition, the Company shall
pay to the Executive severance and the Additional Bonus Payment and provide all
benefits and grants in accordance with the provisions of Section 6.4(b).
Notwithstanding the foregoing, in the event that the Company is no longer a
publicly-traded entity as of the Termination Date, or ceases to be a
publicly-traded entity within the six (6) month period immediately following the
Termination Date, then the Company shall pay to Executive the payments set forth
in this Section 6.5(b), or any unpaid portion thereof, as applicable, within
forty-five (45) days from the later of (i) the Termination Date or (ii) the date
the Company ceased to be a publicly-traded entity. Notwithstanding the
foregoing, in the event that the death of the Executive occurs within six (6)
months following the Termination Date, the Company shall pay to the Executive’s
estate any unpaid portion of the amounts due to be paid to the Executive
pursuant to this Section 6.5(b) within forty-five (45) days following receipt by
the Company of notice of Executive’s death. Notwithstanding anything contained
in this Agreement to the contrary, Executive shall not be entitled to any
payments under this Section 6.5(b) unless Executive has first duly executed the
Release on or immediately following the Termination Date; provided, however,
that, in the event of any change in any applicable law (or interpretation
thereof), the Release shall be subject to reasonable modification by the parties
so as to preserve the intent of the parties with respect to such Release.



8

--------------------------------------------------------------------------------

        6.6      Retirement.

        (a)        In the event of the Executive’s Retirement (as defined in
Section 6.6(b)), the Company shall pay to the Executive the Base Salary and
vacation accrued through the date of Retirement (at the annual rate then in
effect) and the bonus provided for in Section 3.2 for the Termination Year (as
well as any then earned but unpaid bonus for the year preceding the Termination
Year, if applicable). Except as otherwise provided in this Agreement, rights and
benefits of the Executive or his transferee under the benefit plans and programs
of the Company shall be determined in accordance with provisions of such plans
and programs.

        (b)        “Retirement” shall mean the Executive’s voluntary termination
of employment at or after age sixty-five (65), provided the Executive has given
the Company written notice of the Executive’s intent to retire no less than one
(1) year prior to the scheduled Termination Date and the Executive has, as of
the scheduled Termination Date, been continuously employed with Hanger,
including any of its direct or indirect subsidiaries, for a period of no less
than eight (8) years.

        7.        Change In Control and Termination Provisions.

        If within a two (2) year period following any Change in Control there
occurs:

        (a)        any termination of the Executive (other than as set forth in
Section 6.1 (Death), 6.2 (Disability), 6.3 (Due Cause), 6.5 (Voluntary
Termination) or 6.6 (Retirement) of this Agreement);



9

--------------------------------------------------------------------------------

        (b)        a material diminution of the Executive’s responsibilities, as
compared to the Executive’s responsibilities immediately prior to the Change in
Control;

        (c)        any reduction in the Base Salary or Bonus Plan targets (as
distinguished from the payments received thereunder), as compared to such Base
Salary or such targets as of the date immediately prior to the Change in
Control;

        (d)        any failure to provide the Executive with benefits: (1) at
least as favorable as those enjoyed by similarly-situated senior corporate
officers of the Company under the Company’s pension, life insurance, medical,
health and accident, disability or other written employee plans under which the
form and/or amounts of benefits are prescribed in applicable documents or (2)
granted to the Executive by this Agreement;

        (e)        any relocation of the Executive’s principal site of
employment to a location more than twenty-five (25) miles from the Executive’s
principal place of employment as of the date immediately prior to the Change in
Control; or

        (f)        any material breach of this Agreement by the Company;

then, at the option of the Executive, exercisable by the Executive within ninety
(90) days after the occurrence of any of the foregoing events, the Executive may
resign his employment with the Company (or, if involuntarily terminated, give
notice of his intention to collect benefits under this Agreement) by delivering
a notice in writing (the “Notice of Termination”) to the Company, and the
Executive shall be entitled to receive the Base Salary and vacation accrued to
the Termination Date (at the annual rate then in effect) and the bonus provided
for in Section 3.2 for the Termination Year (as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable). In
addition, the Company shall pay to the Executive severance and the Additional
Bonus Payment and provide all benefits and grants in accordance with the
provisions of Section 6.4(b). Notwithstanding the foregoing, in the event that
the Company is no longer a publicly-traded entity as of the Termination Date, or
ceases to be a publicly-traded entity within the six (6) month period
immediately following the Termination Date, then the Company shall pay to
Executive the payments set forth in this Section 7, or any unpaid portion
thereof, as applicable, within forty-five (45) days from the later of (i) the
Termination Date or (ii) the date the Company ceased to be a publicly-traded
entity. Notwithstanding the foregoing, in the event that the death of the
Executive occurs within six (6) months following the Termination Date, the
Company shall pay to the Executive’s estate any unpaid portion of the amounts
due to be paid to the Executive pursuant to this Section 7 within forty-five
(45) days following receipt by the Company of notice of Executive’s death.
Notwithstanding anything contained in this Agreement to the contrary, Executive
shall not be entitled to any payments under this Section 7 unless Executive has
first duly executed the Release on or immediately following the Termination
Date; provided, however, that, in the event of any change in any applicable law
(or interpretation thereof), the Release shall be subject to reasonable
modification by the parties so as to preserve the intent of the parties with
respect to such Release.



10

--------------------------------------------------------------------------------

        8.      Confidential Information.

        8.1      Nondisclosure.Unless the Executive secures the Company’s
written consent, the Executive will not, for a period of two (2) years after the
Termination Date, disclose, use, disseminate, lecture upon, or publish
Confidential Information, whether or not such Confidential Information was
developed by him.

        8.2      Confidential Information Defined. “Confidential Information”
means information disclosed to the Executive or known by him as a result of his
employment with the Company, not generally known in the industry, about the
Company’s services, products, or customers, including, but not limited to,
clinical programs, procedures and protocols, research, operating manuals,
business methods, financial strategic planning, client retention, customer and
supplier lists, data processing, insurance plans, risk management, marketing,
contracting, selling and employees.

        9.      Interference With the Company.

        The Executive will not, for a period of two (2) years after the
Termination Date, directly or indirectly (i) engage, whether as principal,
agent, investor, representative, stockholder (other than as the holder of not
more than five percent (5%) of the stock or equity of any corporation the
capital stock of which is publicly traded), employee, consultant, volunteer or
otherwise, with or without pay, in any activity or business venture anywhere
within the continental United States that is competitive with the business of
the Company on the Termination Date, (ii) solicit or entice or endeavor to
solicit or entice away from the Company any director, officer, employee, agent
or consultant of the Company, either on his own account or for any person, firm,
corporation or other organization, regardless of whether the person solicited
would commit any breach of such person’s contract of employment by reason of
leaving the Company’s service; (iii) solicit or entice or endeavor to solicit or
entice away any of the clients or customers of the Company as of the Termination
Date for the purpose of competing with the business of the Company, either on
his own account or for any other person, firm, corporation or organization; (iv)
employ or otherwise utilize (whether as a consultant, advisor or otherwise) any
person who was a director, officer, or employee of the Company at any time
during the two years preceding the Termination Date, unless such person’s
employment was terminated by the Company; or (v) employ or otherwise utilize
(whether as a consultant, advisor or otherwise) any person who is or may be
likely to be in possession of any Confidential Information. The parties hereto
agree that if, in any proceeding, the Court or other authority shall refuse to
enforce covenants set forth in this Section 9, because such covenants cover too
extensive a geographic area or too long a period of time, any such covenant
shall be deemed appropriately amended and modified in keeping with the intention
of the parties to the maximum extent permitted by law.

        10.      Injunctive Relief.

        In the event that the Company seeks an injunction or similar equitable
relief for the breach or threatened breach of the provisions of Sections 8 or 9
of this Agreement, the Executive agrees that the Executive shall not use the
availability of arbitration in Section 15 hereof as grounds for the dismissal of
any such injunctive action.



11

--------------------------------------------------------------------------------

        11.      Successors and Assigns.

        11.1      Assignmentby the Company. The Company shall require any
successors (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. As used in this Section, the “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law and this Agreement shall be
binding upon and inure to the benefit of, the Company, as so defined. The
Company and the Executive agree that the Company may not assign this Agreement
without the express, written consent of the Executive.

        11.2      Assignment by the Executive. The Executive may not assign this
Agreement or any part thereof without the prior written consent of a majority of
the Board of Directors; provided, however, that nothing herein shall preclude
one or more beneficiaries of the Executive from receiving any amount that may be
payable following the occurrence of his legal incompetency or his death and
shall not preclude the legal representative of his estate from receiving such
amount or from assigning any right hereunder to the person or persons entitled
thereto under his will or, in the case of intestacy, to the person or persons
entitled thereto under the laws of intestacy applicable to his estate. The term
“beneficiaries,” as used in this Agreement, shall mean a beneficiary or
beneficiaries so designated to receive any such amount or, if no beneficiary has
been so designated, the legal representative of the Executive (in the event of
his incompetency) or the Executive’s estate.

        12.      Governing Law.

        This Agreement shall be deemed a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of
Delaware applicable to contracts to be performed entirely within such state. In
the event that a court of any jurisdiction shall hold any of the provisions of
this Agreement to be wholly or partially unenforceable for any reason, such
determination shall not bar or in any way affect the Company’s right to relief
as provided for herein within the courts of any other jurisdiction. Such
provisions, as they relate to each jurisdiction, are, for this purpose,
severable into diverse and independent covenants. Service of process on the
parties hereto at the addresses set forth herein shall be deemed adequate
service of process.

        13.      Entire Agreement.

        This Agreement contains all the understandings and representations
between the parties pertaining to the subject matter hereof and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by them.



12

--------------------------------------------------------------------------------

        14.      Amendment, Modification, Waiver.

        No provision of this Agreement may be amended or modified unless such
amendment or modification is agreed to in writing and signed by the Executive
and by a duly authorized representative of the Company other than the Executive.
Except as otherwise specifically provided for in this Agreement, no waiver by
either party of any breach by the other party of any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either party in exercising
any right, power, or privilege hereunder operate as a waiver thereof to preclude
any other or further exercise thereof, or exercise of any other such right,
power, or privilege. Notwithstanding anything in this Agreement to the contrary,
the Company shall unilaterally have the right to amend this Agreement to comply
with Section 409A of the Internal Revenue Code.

        15.      Arbitration.

        The Company and the Executive will attempt amicably to resolve
disagreements and disputes hereunder or in connection with the employment of
Executive by negotiation. If the matter is not amicably resolved through
negotiation, within thirty (30) days after written notice from either party, any
controversy, dispute or disagreement arising out of or relating to this
Agreement, or the branch thereof, will be subject to exclusive, final, and
binding arbitration, which will be conducted in Washington, DC in accordance
with the Labor Arbitration Rules of Procedure of the American Arbitration
Association. Either party may bring a court action to compel arbitration under
this Agreement or to enforce an arbitration award.

        16.      Notices.

        Any notice to be given hereunder shall be in writing and delivered
personally or sent by certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or at such other
address as such party may subsequently be designated by like notice:

      If to the Company:        
c/o Hanger Orthopedic Group, Inc.       2 Bethesda Metro Center, Suite 1200  
    Bethesda, MD 20814       Attention: Chief Operating Officer      
If to the Executive:      
Ivan R. Sabel       4819 Quebec Street, N.W.       Washington, D.C. 20016  



13

--------------------------------------------------------------------------------

        17.      Severability.

        Should any provision of this Agreement be held by a court or arbitration
panel of competent jurisdiction to be enforceable only if modified, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court or arbitration panel is
expressly authorized to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement, or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. The parties expressly agree that this Agreement as so modified by the
court or arbitration panel shall be binding upon and enforceable against each of
them. In any event, should one or more of the provisions of this Agreement be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and
if such provision or provisions are not modified as provided above, this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provisions had never been set forth herein.

        18.      Withholding.

        Anything to the contrary notwithstanding, all payments required to be
made by the Company hereunder to the Executive or his beneficiaries, including
his estate, shall be subject to withholding of such amounts relating to taxes as
the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes as permitted by law, provided it is satisfied in its sole
discretion that all requirements of law affecting its responsibilities to
withhold such taxes have been satisfied.

        19.      Survivorship.

        The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

[ The next page is the signature page. ]



14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the 7th day of March, 2007.

      HANGER PROSTHETICS & ORTHOTICS, INC.        


By: _____________________________________                  Brian Wheeler, Vice
President                     


        ______________________________________               Ivan R. Sabel  



15